Citation Nr: 1342080	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-06 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for acne, to include as due to in-service exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the RO. 

In June 2011, the Veteran testified at a hearing conducted by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In August 2011, the Board, in part, remanded the Veteran's claim for additional development. The case is once again before the Board for the purpose of appellate disposition. 

The Veterans Law Judge who conducted the June 2011 hearing has retired. Correspondence was sent to the Veteran in November 2013 inquiring whether he desired a new Board hearing in conjunction with his appeal. 

The letter informed the Veteran that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing.  

As the Veteran did not respond, the Board will proceed accordingly.



FINDING OF FACT

The currently demonstrated acne disorder is shown as likely as not to have had its clinical onset during the Veteran's period of active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran,  his disability manifested by acne is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has acne as a result of in-service exposure to herbicides.  Upon review, the Board finds that service connection may be granted without reference to the presumptions associated with exposure to herbicide agents.

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Here, the Veteran's service treatment records document that he was diagnosed with acne vulgaris during his August 1968 separation examination. 

Currently, the record includes VA and private medical records which diagnose the Veteran with acne and document that he has been prescribed acne medication for this condition.  See, e.g., a February 2010 statement from R.G., M.D.

During the June 2011 hearing, the Veteran testified that he has had acne consistently since his active duty service.  See the hearing transcript, page 14. 

The Veteran has also submitted a March 2010 statement from his wife, which states that the Veteran had a clear complexion when she met him in 1965.  However, she reported that he "developed a very poor complexion with acne" while on active duty and continues to experience blemishes.

The Veteran was afforded a VA examination to determine the etiology of his acne in August 2011.  After conducting a physical examination, the VA examiner stated that there was less than a 50 percent probability that the Veteran's acne was related to service because the Veteran was not exposed to herbicides while on active duty. 

The Board notes, however, that the VA examiner did not comment on the in-service diagnosis of acne, or the statements from the Veteran and his spouse that he has continued to experience acne since his active duty service. 

The Veteran is competent to report when he first noticed acne because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

Moreover, the Board finds the Veteran's repeated testimony and lay statements to be credible. 

Based on its review of the entire record, the Board finds that by resolving all reasonable doubt in the Veteran's favor, the preponderance of the evidence shows that the Veteran's acne had its clinical onset during his active duty service. 


ORDER

Service connection for acne is granted.



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


